 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5
                                         AT SEATTLE
 6
     DEBORAH SODL,
 7                                                        CASE NO. 2:18-CV-00632-BAT
                               Plaintiff,
 8                                                        ORDER GRANTING EAJA FEES AND
            v.
                                                          COSTS
 9
     COMMISSIONER OF SOCIAL SECURITY,
10                             Defendant.
11
            Plaintiff requests attorney’s fees in the amount of $5,419.32 pursuant to 42 U.S.C. §
12
     406(b), which amount represents a total fee of $20,295.15, when previously awarded fees under
13
     the Equal Access to Justice Act (EAJA) are considered. Dkt. 21. The Commissioner has no
14
     objection and notes that the agency plans to issue an updated notice of award, counsel have
15
     conferred, and even with the updated notice of award, Plaintiff is seeking less than 25% of past
16
     due benefits. Dkt. 26.
17
            Accordingly, it is hereby ORDERED that attorney’s fees in the amount of $5,419.32 be
18
     awarded to Dellert Baird Law Offices, PLLC, pursuant to 42 U.S.C. § 406(b). This amount
19
     contemplates the previously awarded EAJA fee, so no offset shall be applied.
20
            DATED this 7th day of August, 2019.
21

22
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
23




     ORDER GRANTING EAJA FEES AND COSTS - 1
